          Case 7:18-cv-10204-PMH Document 87 Filed 06/03/19 Page 1 of 1

Bradley J. Nash
Partner

212 612-0684                                                  26 Broadway, New York, NY 10004
bnash@schlamstone.com                                         Main: 212 344-5400 Fax: 212 344-7677
                                                              schlamstone.com

June 3, 2019

BY ECF
Hon. Vincent L. Briccetti
United States District Judge
Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150


Re:       Indig, et al. v. Village of Pomona, et al., 7:18-cv-10204-VB

Dear Judge Briccetti:

We represent the Plaintiffs in the above-referenced action and, due to professional
obligations, I write to request a short extension, from June 3, 2019 to June 7, 2019, of
Plaintiffs’ time to inform the Court whether they intend to file a second amended
complaint in response to Defendants’ motion to dismiss or whether they will rely on the
amended complaint that is the subject of the motion to dismiss. (ECF No. 84).
Defendants consent to this request. This is Plaintiffs’ first request for an extension with
respect to this deadline and it will not affect any other deadlines in this matter. We
thank the Court for its attention to this matter.

Respectfully,




Bradley J. Nash


cc: Counsel of Record (by ECF)
